


Exhibit 10.74

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”), dated as of the 31st
day of December, 2008, is made by and between The Children’s Place Retail
Stores, Inc. (the “Corporation”) and Susan J. Riley (the “Executive”).

 

WITNESSETH THAT:

 

WHEREAS, the Corporation and the Executive are parties to an Employment
Agreement, dated as of February 4, 2007 (the “Agreement”);

 

WHEREAS, the Corporation and the Executive desire to amend the Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended.

 

NOW THEREFORE, for and in consideration of the foregoing, the Corporation and
the Executive hereby agree as follows:

 

1.             Section 6.01 of the Agreement is hereby amended to provide the
following at the end thereof.

 

“Notwithstanding any provision set forth in this Section 6.01 to the contrary:
(i) if Executive becomes entitled to continuation of her Base Salary as provided
herein, the commencement of such payments shall occur immediately following the
effective date of the release of claims referred to above; (ii) if Executive
becomes entitled to a payment in respect of the Performance Bonus as provided
herein, such payment shall be made within 75 days following the end of the
applicable performance year under the Annual Management Incentive Bonus Plan,
and in no event later than the time that would cause such payment to be subject
to an “additional tax” under Section 409A of the Code; and (iii) if Executive is
required to execute a general release of claims as provided herein and as set
forth in Exhibit B of this Agreement, Executive shall execute such release of
claims within 21 days following her termination of employment (or such longer
period if and to the extent required under applicable law).”

 

2.             Section 6.02 of the Agreement is hereby amended and restated to
read, in its entirety, as follows:

 

“Compensation Upon Termination By Reason of Death, Disability or For Cause.
Subject to the provisions of subsections 6.03, 6.04 and 6.05, if Executive’s
employment hereunder is terminated (A) by reason of Executive’s death or
Disability, or (B) by Employer For Cause, or (C) in accordance with subsection
5.04 upon Executive reaching normal retirement age, Executive (or her estate,
heirs or distributes) shall be entitled to (1) any amount of Base Salary and
Performance Bonus theretofore earned but not yet paid, which shall be paid
within 10 days of Executive’s termination of employment hereunder and (2) except
in the case of a termination of employment by Employer For Cause, a pro rata
portion of the Performance Bonus for Employer’s then current fiscal year
determined in the same manner, and paid at the same time, as provided in clause
(2) of the first sentence and in the second sentence of subsection 6.01. Payment
to Executive of the compensation provided under clause (2) of this subsection is
subject to execution by Executive of a general release in the form attached
hereto as Exhibit B, which shall be

 

--------------------------------------------------------------------------------


 

executed by Executive (or her estate) within 21 days following her termination
of employment hereunder (or such longer period if and to the extent required
under applicable law).”

 

3.             Section 8.02 of the Agreement is hereby amended and restated to
read, in its entirety, as follows:

 

“Tax Withholding; Section 409A. Employer is authorized to withhold from any
payment to be made hereunder to Executive such amounts for income tax, social
security, unemployment compensation, excise taxes and other taxes and penalties
as in the judgment of Employer is required to comply with applicable laws and
regulations.  This Agreement is intended to comply with Section 409A of the Code
and the regulations thereunder such that no payment made, or benefit provided,
to Executive hereunder shall be subject to an “additional tax” within the
meaning of Section 409A of the Code.  Notwithstanding anything contained herein
to the contrary, Executive shall not be considered to have terminated employment
from Employer unless she would be considered to have incurred a “separation from
service” from Employer within the meaning of Treasury Regulation §1.409A-1(h). 
For purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of any payment hereunder. 
Notwithstanding anything contained in the Agreement to the contrary, if
Executive is a “specified employee” (determined in accordance with Section 409A
of the Code and Treasury Regulation Section 1.409A-3(i)(2)) as of the
termination of Executive’s employment with Employer, and if any payment, benefit
or entitlement provided for in the Agreement or otherwise both (i) constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code and
(ii) cannot be paid or provided in a manner otherwise provided herein or
otherwise without subjecting Executive to additional tax, interest and/or
penalties under Section 409A of the Code, then any such payment, benefit or
entitlement that is payable during the first 6 months following the date of
Executive’s termination of employment shall be paid or provided to Executive (or
to Executive’s estate, if applicable) in a lump sum cash payment (together with
interest on such amount during the period of such restriction at a rate, per
annum, equal to the applicable federal short-term rate (compounded monthly) in
effect under Section 1274(d) of the Code on the date of termination) on the
earlier of (x) Executive’s death or (y) the first business day of the seventh
calendar month immediately following the month in which Executive’s termination
of employment occurs.  All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.”

 

4.             This Amendment may be executed in counterparts, each of which
shall constitute an original, but both of which together shall constitute one
and same instrument.  This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to its principles of conflicts of laws.  Except as specifically
amended hereby, the Agreement, remains

 

--------------------------------------------------------------------------------


 

otherwise unmodified and in full force and effect, and is hereby ratified by the
Corporation and the Executive.

 

IN WITNESS WHEREOF, the parties have signed this Second Amendment to Employment
Agreement as of the day and year set forth above.

 

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

By:

/s/ Charles K. Crovitz

 

Charles K. Crovitz

 

Interim Chief Executive Officer

 

 

 

 

 

/s/ Susan J. Riley

 

 

 

SUSAN J. RILEY

 

--------------------------------------------------------------------------------
